UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



  ROBERT MURPHY,

          Plaintiff,

                  v.                                           Civil Action No. 18-1478 (JDB)
  DISTRICT OF COLUMBIA,

          Defendant.


                                             ORDER

        Upon consideration of [44] defendant’s Motion for Summary Judgment, and for the reasons

stated in the accompanying Memorandum Opinion, it is hereby

        ORDERED that defendant’s motion is GRANTED IN PART AND DENIED IN PART;

it is further

        ORDERED that defendant’s motion is granted as to plaintiff’s FMLA and DCHRA

retaliation claims; it is further

        ORDERED that defendant’s motion is denied without prejudice as to plaintiff’s FMLA

and DCFMLA interference claims and plaintiff’s Title VII retaliation claim; it is further

        ORDERED that the parties shall submit additional briefing discussing whether defendant

is entitled to summary judgment on plaintiff’s ADA failure-to-accommodate claim; it is further

        ORDERED that the additional briefing shall be submitted in accordance with the

following schedule:

        1. Plaintiff shall file by not later than March 22, 2022, a memorandum that shall not exceed

10 pages, as well as any relevant supporting documents, explaining why the Court should not grant



                                                 1
defendant summary judgment on plaintiff’s ADA failure-to-accommodate claim for the reason

that plaintiff never requested a reasonable accommodation under the ADA;

       2. Defendant shall file any memorandum, not to exceed 10 pages, and supporting

documents in response by not later than April 5, 2022.

       SO ORDERED.



                                                                           /s/
                                                                    JOHN D. BATES
                                                               United States District Judge



Dated: March 2, 2022




                                               2